                 Case 19-04688-dd                    Doc 13          Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
                                                                     Document      Page 1 of 11      D Check if this is a modified
                                                                                                                             plan , and list below the
                                                                                                                             sections of the plan that have
                                                                                                                             been changed .

                                                                                                                         D    Pre-confirmation modification

                                                                                                                         D    Post-confirmation modification
Debtor 2
(Spouse, if filing) First ame                  Middle Name              Last Name




United States Bankr ptcy Court for the: District of South Carolina


Case number          1 -04688-dd



 District of South Carolina
 Chaptej 13 Plan                                                                                                                                               5/19 ,




                        I
 To Debtors:            fhis form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                        indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                          ederal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

                         n the following notice to creditors, you must check each box that applies.

 To Creditors:              our rights may be affected by this plan. Your claim may be reduced , modified, or eliminated.
                          ou should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                         ave an attorney, you may wish to consu lt one. Failure to object may constitute an implied acceptance of and consent to the
                         elief requested in th is document.
                         f you oppose the plan's treatment of your claim or any provision of this plan , you or your attorney must file a timely objection
                         o confirmation . To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                        rpplicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                        pbjection to confirmation is filed . See Bankruptcy Rule 3015. In addition, pursuant to Federal Ru le of Bankruptcy Procedure
                          002, you must file a timely proof of claim in order to be paid under any plan . Confirmation of this plan does not bar a party in
                         nterest from objecting to a claim .
                          he following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan

                        le
                        includes each of the following items. If an item is checked as " Not Included" or if both boxes are checked, the provision will
                            ineffective if set out later in the plan.


    1.1      A limit    pn
                      the amount of a secured claim, set out in Section 3.2, which may result in a partial                      o Included        • Not included
             payme?t or no payment at all to the secured creditor

    1.2      Avoidah ce of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                    o Included        • Not included
             Sectio 3.4

    1.3      Nonsta;ndard provisions, set out in Part 8                                                                         •Included         oNot included

    1.4      Cor.du Jt Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                       O Included        • Not included
             out in ~ection 3.1(c) and in Part 8
            Case 19-04688-dd                 Doc 13          Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
                                         Document
Debtor _Ste lhanie Jamison _ _ _ _ _ _ _ _ _                               Page 2 of 11 Case Number 19-04688-dd- - - - - -



f §fj       Pla1 Payments and Length of Plan



2.1   The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for the
                  lf
      execution the plan.
      Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan , the debtor will make regular payments to the tro1stee as
      follows :

       $ 600.00                               per month    for        60             months
       [and$_.,__
                I _ __           per month    for          months.]
       Insert additional lines if needed.



The debtor and rustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan . The stipulation is effective upon filing with the Court.
Additional mont lly payments will be made to the extent necessary to make the payments to creditors specified in this plan .


2.2 Regular pj yments to the trustee will be made from future income in the following manner:
      Check all t at apply.
      0    The debtor will make payments pursuant to a payroll deduction order.
      •    The d~btor will make payments directly to the trustee.
      0    Other (specify method of payment) ·_ _ _ _ _ _ _ _ _ _ __


                  I
 2.3 Income ta refunds.


      •    The debtor will retain any income tax refunds received during the plan term.
      0    The d btor will treat income tax refunds as follows:




 2.4 Additional !payments.

      Check one.
      0    None. If "None" is checked, the rest of§ 2.4 need not be completed or reproduced.

     (,] The debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
 amount, and dat~ of each anticipated payment.
                   I


1§11         T4        ment of   Sec•""' Clalms
 To receive a dJ tribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official
 Rules and Form~. must be filed with the Court. For purposes of plan distribution , a claim shall be treated as provided for in a confirmed plan .
 However, if a cl~im is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim , unless timely
 amended , shall be treated as unsecured for purposes of plan distribution . Any creditor holding a claim secured by property that is removed from
 the protection o the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13
 trustee on acco nt of any secured claim . This provision also applies to creditors who may claim an interest in , or lien on , property that is removed
 from the protection of the automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not
 apply if the sole reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4) . Any funds that would have otherwise been paid to a
 creditor, but pur uant to these provisions will not be paid , will be distributed according to the remaining terms of the plan . Any creditor affected by
 these provisions! and who has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable

 District of So th Carolina                                                                                                                           Page 2
 Effective Ma 1, 2019                                       Chapter 13 Plan
           Case 19-04688-dd                   Doc 13        Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
Debtor St. lhanie Jamison                                   Document      Page 3 of 11 Case Number _19-04688-dd
time afterthe r 1moval of the property from the protection of the automatic stay. Secured creditors that will be paid directly by the d-e-bt_o_r_m_a_y_ __
continue sending standard payment and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a
                 1
violation of the utomatic stay.

3.1 Maintenance of payments and cure or waiver of default, if any.
      Check all t at apply. Only relevant sections need to be reproduced.
      0   None . If "None" is checked, the rest of§ 3. 1 need not be completed or reproduced.

    0 3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes requir d by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the
debtor.         I
      Name of   f    reditor                Collateral



      Insert addi ional claims as needed.



     0 3.1(b The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes re~uired by the applicable contract and noticed in conformity with any ;ipplicable rules. The arrearage payments will be disbursed
by the trustee, 'l(ith interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor's allowed claim or as otherwise
ordered by the ~ourt .
                I
       Name of Creditor                     Collateral                     Estimated amount Interest rate on           Monthly plan payment on
                                                                           of arrearage     arrearage                  arrearage
                                                                                            (if applicable)
                                                                           $_ _ _ _ __ _ _ _ _%                        $_ _ _ _ _ __
                                                                           Includes amounts
                                                                           accrued
                                                                           through the
                                                                            [Month/Year] payment]                        (or more)


      Insert add'tional claims as needed.

     0 3.1(o) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this
document and t e Operating Order, the terms of the Operating Order control.



     0 3.1(~) The debtor proposes to engage in loss mitigation efforts with                                     according to the applicable guid91ines or
procedures oft e Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

      Insert add tional claims as needed.

      0    3.1(e Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
           1.3 o this plan is checked and a treatment is provided in Section 8.1.


3.2   ~equest   for valuation of security and modification of undersecured claims. Check one.
                 I
      • None. If "None" is checked, the rest of§ 3.2 need not be completed or reproduced.
           The ' imainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

 . D The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim
                  1
listed below, th debtor states that the value of the secured claim should be as set out in the column headed Estimated amount of secured claim .
For secured clams of governmental units, unless otherwise ordered by the Court after motion or claims objection filed after the governmental unit
files its proof of claim or after the time for filing one has expired , the value of a secured claim listed in a proof of claim filed in accordance with the
                  1
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with
                  1
interest at the r te stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5.1 of
                 f
this plan. If the stimated amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in !ts
entirety as an u secured claim under Part 5.1 of this plan . Unless otherwise ordered by the Court, the amount of the creditor's total claim listed on
the proof of clai controls over any contrary amounts listed in this paragraph.
District of South Carolina                                                                                                                              Page 3
Effective Ma 1, 2019                                       Chapter 13 Plan
           Case 19-04688-dd                  Doc 13         Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
                                 Document
Dehtor _Ste hanie Jamison ________ _                                      Page 4 of 11 Case Number 19-04688-dd_ _ _ __




           Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by section
1325(a)(5)(B)(i) Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien , any secured creditor paid the
allowed secure9 claim provided for by this plan shall release its liens at the earliest of the time required by applicable state law, order of this
Court, or thirty (BO) days from the entry of the discharge .

Name of              Estimated           Collateral            Value of            Amount of           Estimated           Interest rate        Estimated
creditor             amount of                                 collateral          claims senior       amount of                                monthly
                     creditor's total                                              to creditor's       secured claim                            payment to
                     claim                                                         claim                                                        creditor
                                                                                                                                                (disbursed by
                                                                                                                                                the trustee)

                     $_ _ __                                   $ _ _ __            $ _ _ __             $_ _ _ __          _ _%                 $_ _ __
                                                                                                                                                (or more)


Insert additiona claims as needed.



3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Checkonel
     D     None. If "None " is checked, the rest of§ 3.3 need not be completed or reproduced.

     •
                I
           The l laims listed below are being paid in full without valuation or lien avoidance.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor. as specified below. Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien , any secured creditor paid
the allowed sec~red claim provided for by this plan shall satisfy its liens at the earliest of the time required by applicable state law, order of this Court, or
upon completio of the payment of its allowed secured claim in this case.


Name of creditor                Collateral                      Estimated amount of               Interest rate                  Estimated monthly
                                                                claim                                                            payment to creditor
USDA                            130 Tecza Dr. Neeses SC          $18,825.00 (matured                6.25          %              $367.00
                                                                 loan-amt pursuant to}                                           (or more)

                                                                Debtor's understanding                                           Disbursed by
                                                                Of foreclosure court                                             • Trustee

                                                                Proceedings.                                                           D    Debtor

Empire Auto                     2012 Honda Accord                                                 6.25%
                                                                                                                                 $117.00
                                                                $6000.00
                                                                                                                                (or more)

                                                                                                                                Disbursed by

                                                                                                                                •Trustee

                                                                                                                                o Debtor


Insert additional claims as needed.


3.4 Lien avoidl nce.
     Check one.
     •    None If "None " is checked, the rest of§ 3.4 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

     D     The j dicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
District of So th Carolina                                                                                                                            Page 4
Effective Ma 1, 2019                                       Chapter 13 Plan
            Case 19-04688-dd                   Doc 13        Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
Debtor _StJ hanie Jamison                                    Document      Page 5 of 11 Case Number _19-04688-dd _ _ _ __
which the debto1r would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest
securing a clai+ listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan . The
amount of the j~dicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed . The amount,
if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
Bankruptcy Rul 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

                 I
           Cho se the appropriate form for lien avoidance.


Name of creditor and                 Estimated          Total of all             Applicable           Value of             Amount of           Amount of lien
              1
description of roperty               amount of lien     senior/unavoidable       Exemption and        debtor's             lien not            avoided
securing lien                                           liens                    Code Section         interest in          avoided (to be
                                                                                                      property             paid in 3.2
                                                                                                                           above)
                                     $                  $_ _ __                                       $_ _ __              $_ _ _ __           $_ _ _ _ _




           u,.


Name of creditxr
                 ,I '   f~ a~"8oce
                             '°'          of J;eos oo e-0-0woed properly ooly


                         Total equity (value    Debtor's equity     Applicable          Non-exempt          Estimated        Amount of         Amount of
and descriptio           of debtor's            (Total equity       Exemption           equity              lien             lien not          lien avoided
of property              property less          multiplied by       and Code            (Debtor's                            avoided (to
securing lien            senior/unavoidable     debtor's            Section             equity less                          be paid in
                         liens)                 proportional                            exemption)                           3.2 above)
                                                interest in
                                                property)


                         $                      $                                        $                  $                $                 $


 Insert additional claims as needed.



 3.5 Surrender lof collateral.
      Check one.
      0   None. I "None " is checked, the rest of§ 3. 5 need not be completed or reproduced.

       • The deJ:jtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon confirmation of
 this plan the sta~ under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301 be terminated in all respects. A copy of
 this plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim may file an amended proof of claim itemizing the deficiency
 resulting from th1e disposition of the collateral within a reasonable time after the surrender of the property. Any such amended claim, if allowed, will be
 treated in Part 5.1
                  1 below.


       Name of Jreditor                    Collateral
       Setoyota fin.               2015 Toyota Rav 4 (debtor's daughter will continue to pay this debt outside the plan.)


      Insert add) onal claims as .1eeded.



f§ll Tre~tment                of Fees and Priority Claims

4.1   General
 The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
 on Fll'sumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court.
 Trustee's fees ~nd all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without

:.:stp~::~t:~~:e:t::
 Trustee's fees aje governed by statute and may change during the course of the case.

 4.3 Attorney 's fees

 District of
             1
              So~th
                 Carolina                                                                                                                              Page 5
 Effective Ma 1, 2019                                       Chapter 13 Plan
           Case 19-04688-dd                     Doc 13        Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
Debtor _Stel hanie Jamison                                    Document      Page 6 of 11 Case Number _19-04688-dd _ _ _ __
          a.     1he debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                 statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                 disbursed by the trustee as follows: Following confirmation of the plan -and unless the Court orders otherwise, the trustee shall
                 disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the balance of


                 ~
                     e attorney's compensation as allowed by the Court shall be paid , to the extent then due, with all funds remaining each month after
                   ayment of trastee fees , allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an
                   ttorney assumes representation in a pending pro se case ana a plan is confirmed , a separate order may be entered by the Court,
                 ..t.ithout further notice, which allows for the payment of a portion of the attorney's fees in advance of payments to creditors.
          b.
                 I
                 I , as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                 applications for c:ompensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                 tfust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received
                 $___ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at$              or less.

4.4 Priority clL ms other than attorney's fees and those treated in § 4.5.
    The trusteJ shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a pro rata
                1
    basis. If fu ds are available , the trustee is authorized to pay any allowed priority claim without further amendment of the plan.
    Check b?x below if there is a Domestic Support Obligation.



     D   Domestic Support Claims. 11 U.S.C. § 507(a)(1 ):

           a.
                  Ifre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to                       (state name of
                  pso recipient)    , at the rate of$            or more per month until the balance, without intere.st, is paid in full. Add additional creditors
                  las needed.
           b.     r he debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
                                                                                                                                                          .

                  ~
                     ~~

           c.         ny party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property
                     hat is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for
                      ayment of a domestic support obligation under a judicial or administrative order or a statute.



4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

     ~~                                                                                                                                                         .
     • None. /~"None " is checl:ed, the rest of§ 4. 5 need not be completed or reproduced.

     0 The alldwed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in§ 2.1 be for a term of
60 months; see \ 1 U.S.C. § 1322(a)(4).



     Name of c 'editor                                                                 Amount of claim to be paid


                                                                                                  Disbursed by
                                                                                                  0 Trustee
                                                                                                  O Debtor

Insert additional /aims as needed.


                Tr-ratment of Nonpriority Unsecured Claims



                  I
5.1 Nonpriorit unsecured claims not separately classified. Check one.

    Allowed no~priority unsecured claims that are not separately classified will be paid , pro rata by the trustee to the extent that funds are
    available after payment of all other allowed claims.

     • The deb or estimates payments of less than 100% of claims.
              I
     D The debfor proposes payment of 100% of claims.
     D The debtor proposes payment of 100% of claims plus interest at the rate of_%.


5.2 Maintenan e of payments and cure of any default on nonpriority unsecured claims. Check one.

District of salth Carolina                                                                                                                             Page 6
Effective Ma 1, 2019                                         Chapter 13 Plan
            Case 19-04688-dd                  Doc 13       Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
                                         Document
Debtor _StePihanie Jamison _ _ _ _ _ _ _ _ _                             Page 7 of 11 Case Number _19-04688-dd _ _ _ __
      •   None. If "None" is checked, the rest of§ 5.2 need not be completed or reproduced

     D The debtor
               I
                   will maintain the contractua l installment payments and cure, through the trustee , any prepetition default in payments on
the unsecured c aims listed below.

      Name of c editor                      Current installment payment             Estimated amount of arrearage             Monthly payment
                                            (paid by the debtor)                    through month of filing or                on arrearage to be
                                                                                    conversion                                disbursed by the
                                                                                                                              trustee
                                            $ _ _ _ _ _ _ _ __                      $ _ _ _ _ _ _ _ __                        $_ _ _ _ _ __

                                                                                                                              (or more)
      Insert addi ·anal claims as needed.




5.3 Other sepr rately classified nonpriority unsecured claims. Check one.

      • None. I "None" is checked, the rest of§ 5.3 need not be completed or reproduced.



                 I
      0 The no poooty ""'"""' •llowed c1,;m, i;,100 below'" ""''"teiy ""';fied " ' w•ll be t•,.ted" follows

Name of creditor                      Total amount to be paid on                    Interest rate
                                      the claim                                     (if applicable)

                                      $ _ _ _ _ _ __                                ____ %




Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. - - - - - - - - - - - - - - - - - -



p,.,,,;de ' brio! L emeot of the"';' lo•"'"'" "'"';fi"Uon " ' '"'tmeot - - - - - - - - - - - - - - - - - - - - - - - - -

                 !                                              -

'""'" •dd;t;on,jc,,;m, " needed.
      D Other. n unsecured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section 1.3 of this
      plan is che ked and a treatment is provided in Section 8.1.



             Executory Contracts and Unexpired Leases




6.1   The execu ory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
      contracts and unexpired leases are rejected . Check one.

      • None. I "None" is checked, the rest of§ 6. 1 need not be completed or reproduced.

      D Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order
or rule . Prepetit on arrearage payments will be disbursed by the trustee unless otherwise ordered .


Name of credit r                  Description of leased               Current installment         Estimated amount of         Estimated monthly payment
                                  property or executory               payment                     arrearage through           on arrearage to be
                                  contract                                                        month of filing or          disbursed by the trustee
                                                                                                  conversion
                                                                      $ _ _ _ __                  $_ _ _ _ __                 $_ _ _ _ _ _ __

District of So th Carolina                                                                                                                          Page 7
Effective Ma 1, 2019                                      Chapter 13 Plan
              Case 19-04688-dd                   Doc 13       Filed 10/01/19 Entered 10/01/19 22:58:02 Desc Main
                                         Document
 Debtor _Ste hanie Jamison _ _ _ _ _ _ _ _ _                                Page 8 of 11 Case Number 19-04688-dd _ _ _ __

                                                                                                                               (or more)
 Insert additional laims as needed.


fdf! Ves~ing       1
                        of Property of the Estate



                   I
 7.1 Property ol the estate will vest in the debtor as stated below:
      Check the pplicable box:
     •       Upon bonfirmation of the plan , property of the estate will remain property of the estate, but possession of property of the estate shall remain
             with t~e debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
             responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
             waive 1 r affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.
     0       Othe . The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
                  1
            the ap licable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.




f&!:!         Nonrtandard Plan Provisions


 8.1 Check "Nol e" or List Nonstandard Plan Provisions

      0    None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

 Under Bankrup~y Rule 3015(c}, nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
 form or deviatin from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
 The following Ian provisions will be effective only if there is a check in the box "Included" in§ 1.3.

  The debtJr and counsel have received correspondence from the USDA mortgage creditor that
 it's Central Service Center (CSC) has provided a subsidy application packet to the the debtor
 in order to determine if she is eli ible for a subsid which ma reduce her monthl      a ment.
 The debto has submitted an a lication acket to the USDA for such assistance.




 9.1 Signature of the debtor and the debtor's attorney

      The debtbr and the attorney for the debtor, if any, must sign below.
    X ls/Stephanie Jamison                             X ______________
         Signature Jf Debtor 1                                       Signature of Debtor 2

                   I
  Executed on    10/01/2019                  Executed on _ _ _ _ __
                M . I DD I YYYY                            MM /DD I YYYY




                                                             10/01/2019
          Signature of Attorney for the debtor    DCID #                    MM/DD/ YYYY



  By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
  Chapter 13 pla contains no nonstandard provision other than those set out in Part 8.




  District of s9uth Carolina                                                                                                                          Page 8
  Effective Majy 1, 2019                                      Chapter 13 Plan


                   I
Case 19-04688-dd      Doc 13    Filed 10/01/19 Entered 10/01/19 22:58:02         Desc Main
                                Document      Page 9 of 11


                      UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF SOUTH CAROLINA

   NRE:                          )    Case No.: 19-04688-DD
   tephanie Jamison              )
                                 )     Chapter 13
         DEBTORS                 )
                                     CERTIFICATE OF SERVICE

         J. Carolyn Stringer, attorney for the Debtor(s), certifies that she served the
   amed entities/persons named below with the document(s) listed, either by the
  p nited States Mail, with sufficient postage attached, or by electronic service as
  r dicated.                                   #.,
  ! ATE OF SERVICE:                   October)0,2019

   OCUMENT(S) SERVED:                 Chapter 13 Plan


  I
  I NTITIES/PERSONS SERVED:
  tamela Simmons-Beasley, Chapter 13 trustee, Electronic Service
   [ nited States Trustee, Electronic Service

   II Creditors on mailing matrix


                                       Isl J. Carolyn Stringer
                                      J. Carolyn Stringer, ID#1005
                                      Attorney for Debtor(s)\
                                      PO Box 25345
                                      Columbia SC 29224-5345
                                      (803) 786-1405; fax: (803) 786-1405
                                      jcarolynstringer@sc.rr.com
              Case 19-04688-dd              Doc 13        Filed 10/01/19 Entered 10/01/19 22:58:02                            Desc Main
Label Matrix for lo al noticing                          Document
                                                     Acima             Page 10 of 11
                                                           Credit Fka Simpl              Afni, Inc .
0420-3                                               9815 S Monroe St Fl 4                                  Po Box 3097
Case 19-04688-dd                                     Sandy UT 84070-4384                                    Bloomington IL 61702-3097
District of South C rolina
Columbia
Tue Oct 1 22:51:48 EDT 2019
Arronrnts                                            (p)CAINE &WEINER COMPANY                                Capital One Bank Usa N
309 E Paces Ferry                                    12005 FORD ROAD 300                                     Po Box 30281
Atlanta GA 30305-23 7                                DALLAS TX 75234-7262                                    Salt Lake City UT 84130-0281



credit collection srrv                               Equiant Financial Svcs                                  Stephanie J . Jamison
Po Box 607                                           5401 N Pima Rd Ste 150                                  130 Tecza Drive
Norwood MA 02062-06 7                                Scottsdale AZ 85250-2630                                Neeses, SC 29107-8811



(p)JEFFERSON CAPIT SYSTEMS LLC                       Nelnet Lns                                              Nelnet on behalf of ECMC
PO BOX 7999                                          Po Box 82561                                            Educational Credit Management Corp
SAINT CLOUD MN 5630 -7999                            Lincoln NE 68501-2561                                   PO Box 16408
                                                                                                             St . Paul MN 55116-0408


Santander Consumer sa                                Sc Studntln                                             Setoyota Fin Oba Of Wo
Po Box 961245                                        Pob 102405                                              Po Box 91614
Ft Worth TX 76161-0 44                               Columbia SC 29224-2405                                  Mobile AL 36691-1614



                                                     J.

                                                                   29224-5345



U S Dept Of Ed                                        Usda Rural Development                                 Verizon Wireless
2505 S Finley Rs S elOO                               P.O . Box 66889                                        National Recovery Operations
Lombard IL 60148-4 67                                 Saint Louis MO 63166-6889                              Minneapolis MN 55426




World Omni Financi 1 Corp. Its Successor and
Assigns
c/o Weltman, Weinberg &Reis Co LPA
965 Keynote Circle !
Brooklyn Heights, H 44131-1829



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S .C. 342(f) and Fed.R .Bank .P. 2002 (g) (4) .


Caine &Weiner                                         (d)Caine Weiner                                         Jefferson Capital Syst
Po Box 55848                                          Po Box 55848                                            16 Mcleland Rd
Sherman Oaks CA 91 13                                 Sherman Oaks CA 91413                                   Saint Cloud MN 56303
              Case 19-04688-dd             Doc 13       Filed 10/01/19 Entered 10/01/19 22:58:02                         Desc Main
                                                       Document      Page 11 of 11

                Th followihg recipients may be/have been bypassed for notice duQ to an undeliverable (u) or duplicate (d) address.


(d)Pamela Sinmons-B asley                          End of Label Matrix
250 Berryhill Road                                 Mailable recipients    21
Suite 402                                          Bypassed recipients     l
Columbia, SC 29210-6466                            Total                  22
